Citation Nr: 1429324	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  04-03 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include obsessive-compulsive disorder, with depression and memory loss.  


REPRESENTATION

Appellant represented by:	Dennis Peterson, Attorney


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  The veteran served in the United States Army Reserves from February 1968 to March 1972, in the Army National Guard from December 1975 to December 1978 and from July 1981 to April 1984, in the United States Army Reserves from December 1984 to August 1988, and in the Army National Guard from August 1988 to August 1991.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

In December 2007 the Board denied the claim on appeal but the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court) which, pursuant to a December 2008 Joint Motion for Remand was remanded by the Court.  The Board again denied the claim in an April 2009 decision.  The Veteran appealed that decision to the Court which, pursuant to a January 2010 Joint Motion for Remand, remanded the case once again to the Board.  The Board then remanded the case for development in November 2010 to attempt to obtain information and evidence to verify a vehicular accident which the Veteran asserted either caused or aggravated his claimed psychiatric disability.  Thereafter, the Board again remanded the case in February 2014 for a VA medical opinion.  


FINDING OF FACT

The Veteran's currently diagnosed obsessive-compulsive disorder cannot be reasonably disassociated from his active military service.  


CONCLUSION OF LAW

The criteria for service connection for obsessive-compulsive disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was involved in a motor vehicle accident while in-service, which caused his obsessive-compulsive disorder.  Specifically, he alleges that he was driving an Army vehicle down a mountain road and caught the roof of the truck on a local business, tearing off part of the roof.  He further alleges that he was scared and didn't know what to do, so he left the scene of the accident and returned to report the accident to his unit.  He claims that he was scared of being detained in Germany instead of rotated back to the United States as a result of the accident.  He states that his obsessive-compulsive disorder symptoms started and gradually got worse after he completed boot camp, but he did not seek help. 

The Veteran's active duty service medical records have been requested several times from the National Personnel Records Center, and are determined to be unavailable.  The Veteran's medical records and personnel records from his service in the Army Reserves and Army National Guard have been associated with the claims folder.  His medical records reveal that he underwent examinations in July 1981, October 1985, and April 1989.  His psychiatric status was noted as normal on all three examination reports.  In reports of medical history from July 1981 and October 1985, he denied depression, memory loss, and nervous trouble of any sort.  The remainder of the medical records are negative for any mention of complaints, symptoms, or diagnoses of a psychiatric disorder. 

Attempts to verify the vehicular accident, which the Veteran asserts is the cause or aggravating factor of his psychiatric disability have been unsuccessful.  This includes the results, pursuant to a Board remand, of contacting the Joint Services Records and Research Center, the U.S. Army Combat Readiness/Safety Center, and the U.S. Army Crimes Records.  

The Veteran's post-service medical records reveal that he was first diagnosed with obsessive-compulsive disorder in November 1990 by M. M., M.D.  Treatment records from November 1990 through January 1998 reveal that the Veteran reported that his checking and rechecking symptoms began when he left the military at age 21.  In an April 1997 treatment letter, Dr. M. M. stated that the diagnosis was obsessive-compulsive disorder.  

The Veteran filed a claim for Social Security Administration (SSA) disability benefits in 1998.  In an SSA questionnaire, he stated that he had a nervous condition since early childhood which became worse later in life and that his obsessive compulsive disorder had bothered him his entire life.

Treatment records from the Mental Health Clinic of North Iowa from May 1998 through August 1998 reveal that the Veteran reported a 30 year history of obsessive compulsive disorder and depression, and that his obsessive compulsive disorder began with compulsions of driving around the block to check to see if he had run over anyone.  The Veteran also stated that he began receiving treatment for obsessive compulsive disorder in the mid-1980's, and that he was nervous and depressed as a child.  The diagnosis was severe obsessive compulsive disorder and recurrent major depressive disorder, with psychotic features. 

On VA psychiatric examination in May 2000, the Veteran reported that he did not recall any mental or physical problems in-service, but that his problems immediately began when he got out of the service.  

In July 2002, M. L., M.D. reported that the Veteran had a long history of obsessive compulsive difficulties and though "no specific ideology can be ascertained at this time, we know that environmental stressors can exacerbate this illness.  [The veteran] claims that a service related incident in fact did exacerbate his illness and I would recommend the Veteran's Affairs system to differentiate if that is indeed the case."  

Several statements dated in May 2000 from family members reveal that the Veteran seemed jumpy, depressed, moody, quiet, unfriendly, nervous, and apprehensive after he was discharged from service.  He would drive around and around the block as if checking something, and he had a tendency to go back and check different things over and over.  He would leave the house and return several times to make sure that he hadn't left something behind.  In June 2004, his wife stated that his obsessive compulsive disorder symptoms became worse when the Gulf War began, due to his fear of being called back to active duty.  In a March 2006 joint statement, the Veteran and his wife reported that when he was stationed in Germany he was in constant fear of being sent to Vietnam and that after he was discharged from active duty, upon attempting to reenlist, he was rated Army RE-3A, which was explained to him as having a mental disorder.  He had joined the Army Reserves to try to overcome his checking and re-checking fear.  Also, a nurse said that he had service-related obsessive compulsive disorder.  

On VA psychiatric examination in March 2014, the Veteran's claim file and VA electronic medical records were reviewed.  His wife was present at a formal psychiatric examination and provided supplemental information.  The examiner opined was that it was "as likely as not" that the Veteran's obsessive compulsive disorder was the current manifestation of an anxiety condition which pre-existed military service and was aggravated by a fairly minor motor vehicle accident involving the Veteran toward the end of his military service.  The examiner noted the opinion of Dr. L. in July 2002 that an in-service vehicular accident exacerbated the Veteran's mental illness.  It was also noted that an opinion by Dr. H. indicated that there was continuity of symptoms between the Veteran's military service.  The examiner stated that to the extent that this opinion did not account for the length of time before treatment was initiated, this gap could be accounted for by change in the symptoms or in the Veteran's ability to manage them over time.  

The examiner further stated that it appeared that although the Veteran had continued to engage in compulsive checking behavior, the functional impact of this on his life had been low.  It was only when he experienced marital stress, which he attributed largely to this behavior, and later when he experienced work stress, that he sought treatment.  For the time between his military service and his first treatment the Veteran appeared to have been able to manage his obsessive compulsive disorder symptoms by more or less unobtrusively engaging in checking behaviors.  

The examiner noted that the Veteran reported having had greater than average nervousness during high school, as well as anxiety and depression during his military service, but prior to the motor vehicle accident.  His report and the written statements from him and some family members, noted preoccupation, prior to and during his military service, but prior to the motor vehicle accident, with the possibility that he would be deployed to Vietnam.  Also, the examiner noted that Veteran's concerns about harming others were a common theme for those with obsessive compulsive disorder and particularly an obsession about harming others due to driving.  In this case, the development of this theme immediately or shortly following a minor motor vehicle incident identified that incident, which occurred during his military service, as the likely precipitant for this obsession which had persisted to the present.  

In sum, the examiner stated that taken at face value the reports from the Veteran and his family indicated onset of compulsive checking either during or soon after his military service, even though this behavior was not the subject of treatment for several years, with the earliest record of treatment for this problem having been in 1990.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The primary basis for the past denials of the Veteran's claim had been an absence of corroborating evidence of the in-service vehicular accident which the Veteran alleged caused or aggravated his current psychiatric disability.  Regardless of whether such event is corroborated by other evidence, there is evidence from the Veteran and his family members of his having engaged in behavior which is now shown to be symptomatic of obsessive compulsive disorder.  There is also evidence from the Veteran and family members that the Veteran continued to exhibit such behavior immediately following military service.  Both the Veteran and his family members are competent to attest to his visible behavior.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  

Indeed, the recent VA examiner took such evidence at face value in arriving at a favorable medical opinion.  Thus, the dispositive matter is the credibility of these lay statements.  In this connection, the recent VA examiner specifically noted that the length of time between service discharge and the earliest indication of psychiatric disability, in 1990, could be accounted for by either a change in the symptoms or a change in the Veteran's ability to manage the symptoms over time, with recent events decreasing his ability to manage his symptoms.  With this in mind, the Board finds the lay statements to be credible.  With the favorable resolution of doubt in favor of the Veteran, the Board finds that the evidence establishes that the Veteran's current obsessive compulsive disorder had its onset during active service and had continued unabated since that time.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for obsessive compulsive disorder is warranted. 


ORDER

Service connection for obsessive compulsive disorder is granted.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


